Though notice was given to the petitioner of the taking of the testimony before the committee of the city council appointed for that purpose, the *Page 4 
record does not disclose any notice to him of the proceeding before the council for his removal from office, so that he could be heard on the question of his removal. Without such opportunity to be heard the proceeding was not such a trial as is contemplated by clause 7 of the charter of Pawtucket. For this reason, we are of the opinion that the proceeding must be quashed.
We have no statute modifying the common law procedure oncertiorari. At common law, the writ of certiorari brings up for review nothing except the record proper of the proceeding, of which the evidence before the tribunal below, strictly speaking, forms no part, and which it is, therefore, under no obligation to send up as a part of the record. Hannibal  St. Joseph R.R. Co.
v. State Board of Equalization, 64 Mo. 294, 308; People exrelat. Whitney v. Board of Delegates of the San Francisco FireDepartment, 14 Cal. 479; Wilmington Steamship Co. v. Haas,
151 Pa. St. 113. In the present instance, the report of the testimony before the city council has been sent up as a part of the record. While it is not our province to review oncertiorari findings of fact, it may not be improper for us to suggest, that an examination of the testimony shows that the alleged misconduct of the petitioner related to transactions which occurred prior to his present term of office, and, moreover, that it does not appear by any competent evidence that there was any connection between such alleged misconduct and the action of the petitioner in his office of assessor.